Luke, J.
The defendant was convicted of violating the prohibition statute. The evidence, though conflicting, fully authorized the conviction. It was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Indictment for violation of prohibition law; from Colquitt superior court' — Judge Thomas. August 10, 1921.
Louis F. Maire, James Humphreys, for plaintiff in error.
Clifford E. Hay, solicitor-general, contra.